Citation Nr: 0634072	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-40 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post traumatic injury to the left greater occipital 
nerve as a result of treatment received from a Department of 
Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
April 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied entitlement to compensation under 38 
U.S.C.A. § 1151 for status post traumatic injury to the left 
greater occipital nerve as a result of treatment received 
from a Department of Veterans Affairs medical facility. 


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility in 
May 2002 for the purpose of surgically removing a cyst of the 
left occipital scalp.

2.  As a result of the May 2002 surgery, the left greater 
occipital nerve was cut, which results in the veteran 
complaining of constant head pain and numbness and 
dysesethesias of the distribution of the left greater 
occipital nerve.

3.  There is no medical evidence establishing that the 
veteran's status post traumatic injury to the left greater 
occipital nerve was the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event that was not reasonably foreseeable in the furnishing 
of medical care by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for status post traumatic injury to the left 
greater occipital nerve have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2003.  
The RO notice dated in July 2003 informed the veteran that he 
could provide evidence to support his claim for compensation 
under 38 U.S.C.A. § 1151 or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As the Board concludes below that the 
preponderance is against the veteran's claim and no 
disability rating or effective date will be assigned, there 
is no prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the written presentation to the Board, the veteran's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500- 
17511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records could result in their disclosure to the 
veteran's representative.  Redisclosure of quality assurance 
records is subject to the disclosure rules set forth in 
regulations §§ 17.500 through 17.511, and no specific 
reference to claims representatives is found therein.  38 
C.F.R. § 17.510.  Unauthorized disclosure may lead to 
monetary penalties.  38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.  Finally, assuming 
arguendo that quality-assurance records exist in this matter, 
which has not been determined, the Board notes that there 
would still be restrictions on the veteran and his 
representative in terms of reviewing those records, which in 
itself result in due process complications.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993) (holding that evidence 
initially developed by the Board and not initially considered 
by the RO, and evidence which had never previously been 
disclosed to a veteran, could indeed prejudice a veteran).

In terms of the remaining aspects of the duty to assist, VA 
inpatient and outpatient treatment record, to include the 
relevant operative reports, are on file.  Records from S.R. 
Hempelman, M.D., have also been obtained.  The veteran was 
afforded VA examinations.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Compensation under 38 U.S.C.A. § 1151

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in April 2003.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The Board notes that 
the RO had an opportunity to consider the above provisions 
that were codified at 38 C.F.R. § 3.361 in the July 2005 
supplemental statement of the case.  There is no prejudice in 
the Board also considering the new regulation.

In pertinent part, 38 C.F.R. § 3.361 provides as follows.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).


Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

The veteran contends that there may have been surgical error 
when a lipoma/cyst was removed from his left occipital scalp 
at the Phoenix VA Medical Center (VAMC) in May 2002.  He says 
the surgery resulted in the left greater occipital nerve 
being cut.  The veteran alternately argues that the residuals 
of the surgery (cutting of the left greater occipital nerve) 
were not a reasonably foreseeable consequence of the surgery.   
Therefore, he believes that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151.

Records received from the Phoenix VAMC show, in pertinent 
part, that the veteran underwent surgery on May 22, 2002 for 
the removal of cyst (lipoma) of the left occipital scalp.  
The surgery shows that an occipital artery was entered while 
separating the lipoma from the skull.  The operative report 
makes no reference to the involvement of any nerves, to 
include findings pertaining to cutting the left greater 
occipital nerve.  The report states that the veteran 
tolerated the procedure well, and that there were no 
complications.  There is no indication that any subsequent 
surgeries were performed.  The operative report also 
indicates that informed consent was obtained from the 
veteran.

In this regard, a Request for Administration of Anesthesia 
and for Performance of Operations and Other Procedures (OF 
522) is contained in the record.  The risks of the surgery 
were noted to include bleeding and infection.  No reference 
was made to neurological complications.  However, the form 
indicates the nature and purpose of the operation, possible 
alternative methods of treatment, the risks involved, and 
possibility of complications were fully explained to the 
veteran by his treating physician.  The form bears the 
veteran's signature, his treating physician, and a witness.  
The reverse side of the form notes that the veteran was alert 
at the time he signed the form, that he had decision-making 
capacity, and that he consented to the surgery without fraud, 
duress, or coercion.

Records received from Dr. Hempelman show that the veteran was 
seen for the post-operative residuals of his May 2002 
surgery.  Specifically, the veteran was noted to have 
complaints of dysesthesias and numbness in the distribution 
of the left greater occipital nerve and difficulty sleeping 
secondary to the dysesthesias.  Dr. Hempelman noted that the 
veteran had told him that there had been complications with 
the surgery due to the cutting (traumatic injury) of the left 
great occipital nerve, and that additional surgical 
procedures/repairs had been necessary.  No findings were made 
with respect to whether or not the traumatic injury to the 
left greater occipital nerve resulted from carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the VA's part.

As part of an effort to properly develop this claim, the 
veteran was afforded a VA examination in July 2003.  The 
examiner reviewed the surgery and post-surgery records and 
found no evidence that a nerve had been cut.  He said there 
was also no evidence that additional surgeries were 
conducted.  Further, noting that the pre-surgery records 
showed that the veteran complained of pain in the left 
occipital area, the examiner opined that no additional 
disability was caused by the May 2002 surgery.  The examiner 
said the post-surgery evidence showed that the veteran 
continued to have subjective complaints of pain at the 
surgical site with no objective residuals.

In September 2004, the veteran was afforded a neurological 
examination.  The examiner was expressly asked to examine the 
veteran and the claims file and state whether the veteran 
suffered from additional neurological disability, as compared 
to his medical state prior to the May 2002 surgery.  He was 
also asked to give an opinion as to whether the VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider when conducting that surgery. 
Specifically, whether or not any post-operative neurological 
damage resulted from carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
VA's part.  The examiner was further requested to state 
whether or not any post-operative neurological damage 
experienced by the veteran was a reasonable foreseeable 
complication of the surgery.

With respect to these questions, the examiner stated that it 
did appear that the greater occipital nerve on the left was 
cut when the lipoma was removed in May 2002, and that 
resulting nerve damage caused the veteran to be in a constant 
state of pain.  He described the veteran as having additional 
disability.  Nevertheless, the examiner also found there was 
no indication that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  
The damage to left greater occipital nerve was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault.  The examiner further 
stated that the traumatic injury to left greater occipital 
nerve was a "recognized complication" of the procedure that 
was performed on the veteran.  He reasoned that there was no 
negligence because the occurrence of the damage was a 
recognized complication.  

In other words, the physician essentially concluded that 
everything was handled as to the standard of care and no 
evidence was found of any wrongdoing.  See 38 U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.361 (2006).  While the Board 
certainly empathizes with the veteran's complaints of 
constant head pain, after a thorough review of the evidence, 
in particular the September 2004 opinion, it is established 
that the procedures followed by the VAMC regarding the 
veteran's surgery to remove the cyst (lipoma) from the left 
occipital scalp were reasonable and were consistent with the 
appropriate degree of care required.  See 38 U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.361 (2006).

In sum, the veteran has failed to meet the requirements set 
forth under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 to 
substantiate his claim.  Although the surgery he underwent at 
the VAMC was ultimately resulted in a traumatic injury to the 
left greater occipital nerve, the VAMC acted in compliance 
with the appropriate standard of care.  The resulting status 
post traumatic injury to the left greater occipital nerve was 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West Supp. 
2005); 38 C.F.R. § 3.361 (2006). 

The Board has given careful consideration to the veteran's 
argument that the informed consent obtained from him prior to 
the May 2002 was inadequate because the OF 522 did not list 
traumatic injury to the left greater occipital nerve as a 
reasonably foreseeable consequence of the surgery.  As noted 
above, in determining whether there was informed consent, VA 
will consider whether the health care provider substantially 
complied with the requirements of § 17.32 of this chapter.  
38 C.F.R. § 3.361 (d)(1) (2006).  The informed consent may be 
given orally or in writing.  Under 38 C.F.R. § 17.32(c) 
(2006), the primary physician must explain in language 
understandable to the patient the nature of a proposed 
procedure or treatment, the expected benefits, reasonably 
foreseeable associated risks, complications or side effects, 
reasonable and available alternatives, and anticipated 
results if nothing is done.  The aforementioned signed and 
executed OF 522 clearly indicated the risks of the surgery 
were discussed with the veteran.  The Board notes in this 
regard that 3.361 does not require the treating physician to 
list in writing every known reasonably foreseeable risk.  As 
such, the Board is satisfied that there was substantial 
compliance in the informed consent obtained from the veteran 
in preparation for his May 2002 surgery.  

The veteran's representative has also contends that the 
veteran was incapable of giving informed consent due to his 
non-service connected schizoaffective disorder, which has 
been evaluated as 100 percent disabling for non-service 
connected pension purposes.  In other words, the 
representative appears to be arguing that the veteran was 
mentally incompetent at the time of his May 2002 surgery.  A 
mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage 
his affairs, including the disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a) (2006).  The Board has 
reviewed the record and does not find that the veteran lacked 
the competency to make an informed decision on his healthcare 
needs.  First, the veteran has not been found to be 
incompetent.  Second, in absences of evidence to the 
contrary, there is a presumption in favor of competency.  38 
C.F.R. § 3.353(d).  Finally, the Board notes that the Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures, which was signed by the 
veteran's treating physician, indicated that the veteran was 
alert at the time he signed the form, that he had decision-
making capacity, and that he consented to the surgery without 
fraud, duress, or coercion.  There was no indication that the 
veteran had been declared to be mentally incompetent or that 
a surrogate had been named to make his healthcare decisions. 
The Board therefore finds that the veteran was mentally 
competent to give his informed consent to the May 2002 
surgery.



As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for the status post traumatic 
injury to the left greater occipital nerve.  Although the 
veteran had additional disabilities after the surgery, there 
is no competent evidence that these disabilities were caused 
- as defined by law - by the surgery.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post traumatic injury to the left greater occipital 
nerve as a result of treatment received from a Department of 
Veterans Affairs medical facility



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


